PER CURIAM.
The Florida Bar proposes amendments to article V, section 4, and article XI, rule 11.13(8), of the Florida Bar Integration Rule. The amendments essentially codify existing practice with respect to advisory opinions issued to attorneys from the Professional Ethics Committee of The Florida Bar, the Standing Committee on the Unauthorized Practice of Law, and staff members of the Bar operating under the aegis of those committees. The proposed amendments also established the Professional Ethics Committee by order of this Court, rather *808than under general authority delegated to The Florida Bar by the Integration Rule. We approve the proposed amendments insofar as they achieve these objectives.
The Bar has also proposed amendments establishing a review procedure for persons dissatisfied with advisory opinions rendered in the area of professional ethics and unauthorized practice of law. We approve the Bar’s proposals for review through the Board of Governors. We reject the Bar’s proposal for further review of advisory opinions by this Court.
The petition to amend the Integration Rule is granted, in part, and the following rules are adopted, effective upon rendition of this decision.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.
(words in struck through type are deletions from the existing rule; words underlined are additions):
Article V
SECTIONS AND COMMITTEES
4. In addition to the grievance committees provided for in Article XI. Rule 11.03. and the unauthorized practice of law committees provided for in Article XVI. there shall be a Professional Ethics Committee and such other standing committees as (t)he Board of Governors may oreate-such-stand-ing committees as it may deem desirable it advisable to create.
Article XI
Rule 11.13: ADDITIONAL RULES OF PROCEDURE
8. Ethics and Unauthorized Practice of Law Opinions. Opinions-of (T)he Professional Ethics Committee, Staff Counsel and assistants, and the Standing Committee on Unauthorized Practice of Law of The Florida Bar are advisory only: shall issue Advisory Opinions in accordance with procedures prescribed bv the Board of Governors and approved bv the Supreme Court of Florida. Such Advisory Opinions shall be written bv the foregoing committees and staff counsel acting as adjuncts of the Board of Governors of The Florida Bar serving as an arm of the Supreme Court of Florida in the exercise of its jurisdiction to control, supervise and regulate the standards of professional conduct to be observed bv members of The Florida Bar and in the exercise of its jurisdiction to prohibit the Unauthorized Practice of Law. Such opinions shall be subject to review bv the Board of Governors of The Florida Bar in accordance with procedures promulgated bv the Board. Informal and other staff counsel opinions, including but not limited to ethics opinions and Unauthorized Practice of Law opinions. shall be subject to review bv the Professional Ethics Committee or the Standing Committee on Unauthorized Practice of Law of The Florida Bar in accordance with the procedures prescribed bv the Board of Governors. All opinions of the Professional Ethics Committee and the Standing Committee on Unauthorized Practice of Law of The Florida Bar shall be subject to review bv the Board of Governors of The Florida Bar or such appeals committee as they may designate.